Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim for damages to the property of claimant in the County of Stark and State of Illinois. It is claimed that by reason of the construction of the bridge in question here, the embankment or approachments leading thereto acted as a' dam, thereby causing the water to remain and back up on claimant’s property, and by reason of which conditions, claimant’s crops were destroyed as claimed. It is the opinion of the court, as urged by the Attorney General, that damages have not been established in the review of all the facts and circumstances in this case. It is the opinion of the court that the contention of the Attorney General is correct. Therefore, it is recommended that the claim be denied.